      Case 1:20-cv-01993-SHR-EB Document 6 Filed 11/05/20 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEREK ISAAC,                          :
         Plaintiff                    :
                                      :             No. 1:20-cv-1993
           v.                         :
                                      :             (Judge Rambo)
ROBERT MARSH, et al.,                 :
        Defendants                    :

                                 ORDER

     AND NOW, on this 5th day of November 2020, in accordance with the

Memorandum issued concurrently with this Order, IT IS ORDERED THAT:

     1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is
        GRANTED;

     2. Plaintiff shall pay the full filing fee of $350.00, based on the financial
        information provided in the application to proceed in forma pauperis. The
        full filing fee shall be paid regardless of the outcome of the litigation;

     3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden,
        or other appropriate official at Plaintiff’s place of confinement is directed
        to deduct an initial partial filing fee of 20% of the greater of:

           a. The average monthly deposits in the inmate’s prison account for the
              past six months, or

           b. The average monthly balance in the inmate’s prison account for the
              past six months.

           The initial partial filing fee shall be forwarded to the Clerk of the United
           States District Court for the Middle District of Pennsylvania, P.O. Box
           1148, Scranton, Pennsylvania, 18501-1148, to be credited to the above-
           captioned docket number. In each succeeding month, when the amount
           in Plaintiff’s inmate trust fund account exceeds $10.00, the
           Superintendent/Warden, or other appropriate official, shall forward
Case 1:20-cv-01993-SHR-EB Document 6 Filed 11/05/20 Page 2 of 3




      payments to the Clerk of Court equaling 20% of the preceding month’s
      income credited to plaintiff’s inmate trust fund account until the fees
      are paid. Each payment shall reference the above-captioned docket
      number;

4. The Clerk of Court is directed to forward a copy of this Order to the
   Superintendent/Warden of the institution where Plaintiff is presently
   confined;

5. The complaint (Doc. No. 1) is DEEMED FILED;

6. Plaintiff’s claims arising from Defendants’ involvement in the review of
   his grievances, his claims seeking monetary relief under the Pennsylvania
   Constitution, and his claims pursuant to the Pennsylvania Crimes Code are
   DISMISSED WITH PREJUDICE. Any other claims Plaintiff seeks to
   raise against Defendants Marsh, Booher, Burd, Grice, Wetzel, Bickell,
   Barnacle, Holmes, Liness, Wolf, Fetterman, Shapiro, Varner, and Moore
   are DISMISSED WITHOUT PREJUDICE for failure to state a claim
   upon which relief may be granted;

7. Plaintiff may file an amended complaint with respect to any such claims
   against Defendants Marsh, Booher, Burd, Grice, Wetzel, Bickell,
   Barnacle, Holmes, Liness, Wolf, Fetterman, Shapiro, Varner, and Moore
   within thirty (30) days of the date of this Order. If Plaintiff elects to file
   an amended complaint, Plaintiff is advised to adhere to the standards set
   forth in the Federal Rules of Civil Procedure and the directives set forth by
   this Court in its accompanying Memorandum. Specifically, the amended
   complaint must be complete in all respects. It must be a new pleading
   which stands by itself without reference to the original complaint or any
   other documents already filed. The amended complaint should set forth
   Plaintiff’s claims in short, concise and plain statements as required by Rule
   8 of the Federal Rules of Civil Procedure. Each paragraph should be
   numbered. The amended complaint should specify which actions are
   alleged as to which defendants and sufficiently allege personal
   involvement of the defendant in the acts which Plaintiff claims violated his
   rights. Mere conclusory allegations will not set forth cognizable claims.
   Importantly, should Plaintiff elect to file an amended complaint, he must
   re-plead every cause of action in the amended complaint that the Court has
   found to be adequately pled in the current complaint because the amended
   complaint will supersede the original complaint. See Knight v. Wapinsky,
                                    2
Case 1:20-cv-01993-SHR-EB Document 6 Filed 11/05/20 Page 3 of 3




   No. 12-cv-2023, 2013 WL 786339, at *3 (M.D. Pa. Mar. 1, 2013) (stating
   that an amended complaint supersedes the original complaint). Because
   an amended complaint supersedes the original pleading, all causes of
   action alleged in the original complaint which are not alleged in an
   amended complaint are waived. Id. (citations omitted). Accordingly,
   Plaintiff’s amended complaint must also set forth his First and Fourteenth
   Amendment claims against Defendants McClincy, Hammers, and
   Stessney should he wish to proceed upon them as well;

8. The Clerk of Court is directed to mail Plaintiff a civil rights complaint
   form; and

9. The Court will defer service of the complaint for thirty (30) days. If
   Plaintiff files an amended complaint, it will supersede the original
   complaint as set forth above. If Plaintiff fails to file an amended complaint
   within thirty (30) days of the date hereof, the Court will direct service of
   the original complaint upon Defendants McClincy, Hammers, and
   Stessney.


                                 s/ Sylvia H. Rambo
                                 United States District Judge




                                    3
